Citation Nr: 1044256	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for tendonitis of the left shoulder, status post-SLAP 
repair.

2.  Entitlement to an initial disability rating in excess of 10 
percent for intervertebral disc syndrome (IVDS) of the cervical 
spine with radial nerve involvement into the right upper 
extremity.

3.  Entitlement to an initial compensable disability rating for 
tendonitis of the left ankle, status post-distal fibula fracture 
and ankle reconstruction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 


FINDINGS OF FACT

1.  Throughout this appeal, the competent and probative evidence 
demonstrates that tendonitis of the left shoulder, status post-
SLAP repair, is manifested by subjective complaints of pain with 
objective evidence of arm elevation and abduction limited to no 
fewer than 160 degrees and 155 degrees, respectively.  

2.  Throughout this appeal, the competent and probative evidence 
demonstrates that intervertebral disc syndrome of the cervical 
spine is manifested by subjective complaints of pain with 
objective evidence of forward flexion limited to no fewer than 30 
degrees; there is no indication of ankylosis of the cervical 
spine or incapacitating episodes which require physician-
prescribed bed rest.  

3.  Prior to October 15, 2009, the competent and probative 
evidence demonstrates no more than mild upper radicular nerve 
impairment manifested by consistent subjective complaints of 
constant or near-constant pain which radiates into the neck and 
down the right arm with frequent paresthesias and objective 
evidence of decreased sensation.  

4.  As of October 15, 2009, the competent and probative evidence 
demonstrates no more than moderate upper radicular nerve 
impairment manifested by consistent subjective complaints of 
constant or near-constant pain which radiates into the neck and 
down the right arm with frequent paresthesias, immediate numbness 
with extension, and objective evidence of decreased sensation.  

5.  Throughout this appeal, the competent and probative evidence 
demonstrates an old un-fused chip fracture of the distal tip of 
the fibula with no more than slight ankle disability 
characterized by complaints of pain and instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for tendonitis of the left shoulder, status post-SLAP 
repair have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, and 5201 (2010).

2.  The criteria for a 20 percent initial disability rating for 
intervertebral disc syndrome of the cervical spine have been met 
throughout the entirety of this appeal.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for a separate 20 percent initial disability 
rating for upper radicular nerve involvement of the right upper 
extremity associated with intervertebral disc syndrome of the 
cervical spine have been met prior to October 15, 2009.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8610 and 8614 (2010).

4.  The criteria for a separate 40 percent initial disability 
rating for upper radicular nerve involvement of the right upper 
extremity associated with intervertebral disc syndrome of the 
cervical spine have been met as of October 15, 2009.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Codes 8610 and 8614 (2010).

5.  The criteria for a 10 percent initial disability rating for 
tendonitis of the left ankle, status post-distal fibula fracture 
and ankle reconstruction surgery, have been met throughout the 
entirety of this appeal.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

In the present case, the record reflects that the Veteran was 
provided notice in accordance with the above requirements at the 
time his original claim for compensation was filed.  In this 
regard, he signed and dated a document in September 2007 which 
advised him what information and evidence was needed to 
substantiate his claims for compensation for the disabilities 
that are the subject of this decision, including the evidence and 
information necessary to establish a disability rating and an 
effective date should service connection be awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  This document also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  This notice was timely as it was provided prior to the 
February 2008 rating decision.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

The Board acknowledges that none of the notice provided to the 
Veteran expressly addresses a claim for an increased disability 
rating.  However, the increased rating issue decided herein deals 
with the initial disability ratings assigned.  As such, it is a 
downstream issue from that of service connection and, given the 
fact that complete VCAA notice was provided as to the issues of 
service connection, additional VCAA notice is not required.  
Dingess, 19 Vet. App. at 491; VAOPGCPREC 8-2003 (Dec. 22, 2003).

Turning to VA's duty to assist, the Board finds that the VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim and providing a VA examination that is adequate for rating 
purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Veteran's service treatment records have been 
associated with the claims folder, as well as all pertinent post-
service VA and non-VA treatment records.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding this appeal.  

Additionally, VA examinations were obtained in October 2007 and 
October 2009 the specific purpose of evaluating the current 
nature and extent of the Veteran's cervical spine, left shoulder, 
and left ankle disabilities.  These examination reports reflect 
that an accurate medical history was obtained from the Veteran 
prior to a physical examination in which all relevant and 
pertinent findings were reported.  The October 2009 VA 
examination also noted that the claims file was reviewed in 
conjunction with the physical examination.  Both the October 2007 
and October 2009 VA examiner provided findings regarding the 
functional impact of the Veteran's disabilities on his daily life 
and employment and discussed any additional functional loss due 
to pain, weakness, fatigability, and incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As such, the Board finds that the Veteran was 
provided with examinations that are adequate for rating purposes 
with regard to all issues on appeal.  See 38 C.F.R. § 4.2 (2010); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure 
that any VA examination undertaken during an appeal is adequate).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Other Due Process Consideration(s)

Generally, the Board is required to refer any evidence received 
prior to transfer of records to the Board to the Agency of 
Original Jurisdiction (AOJ) for review and disposition.  
38 C.F.R. § 19.37(a) (2010).  When evidence is received after an 
appeal has been transferred to the Board, a referral is necessary 
only if the evidence received "has a bearing on the appellate 
issue or issues," and the Veteran has not waived AOJ review of 
such evidence.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2010).  

Due to the nature of the electronic record, additional evidence 
has been associated with the claims file since the most recent 
supplemental statement of the case, dated in October 2009.  Some 
of this lay and medical evidence was received by the VA prior to 
certification of this appeal to the Board in January 2010, and 
some was received after such certification was completed.  All of 
the evidence, however, pertains to a claim for service connection 
for a cardiac disorder, and does not contain information relevant 
to the current claims on appeal before the Board.  Therefore, 
despite no express indication from the RO that it reviewed any 
evidence received prior to certification to determine whether a 
readjudication was required, the obvious irrelevance of this 
evidence to the current claims on appeal would suggest that 
remanding this appeal would only cause unnecessarily delay with 
no benefit flowing to the Veteran.  Since this situation is to be 
avoided, the Board finds no prejudice in proceeding with its 
determination at this time.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), citing Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that blind adherence to the law in the face of 
overwhelming evidence in support of a particular result in a case 
should be avoided when such adherence would result in additional 
burdens on the VA with no benefit flowing to a veteran).  

Analysis

The Veteran was awarded service connection for tendonitis of the 
left shoulder, status post-SLAP repair, intervertebral disc 
syndrome (IVDS) of the cervical spine with radial nerve 
involvement into the right upper extremity, and tendonitis of the 
left ankle, status post-distal fibula fracture and ankle 
reconstruction surgery, by rating decision dated in February 
2008.  Initial disability ratings of 10 percent, 10 percent, and 
zero percent (i.e., noncompensable) were assigned, respectively, 
effective January 1, 2008, the date following the Veteran's 
separation from active duty service.  The Veteran disagreed with 
all of these initial disability ratings, asserting that he is 
entitled to higher evaluations for each disability.  They are now 
before the Board for appellate review.  

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

In the present case, the Board has reviewed the service treatment 
records and all other evidence of record pertaining to the 
history of the Veteran's service-connected disabilities on 
appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2010).  As discussed above, the Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  

I.  Tendonitis of the Left Shoulder, Status Post-SLAP 
Repair

By way of background, service treatment records reflect that the 
Veteran experienced a dislocating injury of the left shoulder in 
the 1980s.  Thereafter, he continued to complain of problems 
related to his left shoulder, and, in May 2005, the Veteran 
underwent surgery to correct a left shoulder impingement with 
mild instability.  Approximately three months post-surgery, he 
was only able to demonstrate flexion to 110 out of 180 degrees, 
abduction to 100 out of 180 degrees, external rotation to 10 out 
of 90 degrees.  This medical history, which reflects significant 
clinical impairment, is relevant to the Board's overall 
determination because it creates a context for his current 
disability picture.  See 38 C.F.R. § 4.2 (2010).  However, with 
regard to the appropriate disability evaluation to be assigned, 
the clinical findings noted both prior to and shortly after the 
May 2005 surgery are not as probative as the lay and medical 
evidence dated shortly before the Veteran's separation from 
service and evidence dated since service.  As such, the Board's 
discussion will focus on the severity of his disability as 
described in the more recent evidence of record.  

The Veteran's left shoulder disability has been rated as 10 
percent disabling pursuant to Diagnostic Code 5201-5024.  
Generally, in the selection of code numbers assigned to diseases 
or injuries, preference is to be given to the disease or injury 
itself, and if the rating is determined on the basis of residual 
condition(s), the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  
In the present case, the diagnostic code assigned by the RO 
reflects that limitation of motion of the arm is the service-
connected disease or injury and tenosynovitis is the residual 
condition.  See 38 C.F.R. § 4.71a (2010).  Unfortunately, this 
does not make much sense, as tenosynovitis (or tendonitis) is a 
disease or injury, and limitation of motion is more akin to a 
symptom or residual condition.  Further, the rating criteria for 
tenosynovitis direct the VA to evaluate a joint based on 
limitation of motion of the affected parts.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  Thus, it makes more sense to first look at 
the diagnostic criteria for tenosynovitis.  

As noted above, Diagnostic Code 5024 applies to tenosynovitis and 
is rated according to limitation of motion of affected parts as 
provided in arthritis, degenerative (i.e., Diagnostic Code 5003).  
Under Diagnostic Code 5003, the Veteran's service-connected left 
shoulder disability should be rated according to the applicable 
limitation of motion criteria.  If, however, the limitation of 
motion of the specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent evaluation is 
appropriate for each major joint or group of minor joints 
affected by limitation of motion that is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010); see also id. at Note (2) (stating that the 10 percent and 
20 percent evaluations provided for in Diagnostic Code 5003 
should not be utilized in rating conditions listed under 
diagnostic codes 2013 to 5024, inclusive).  

Limitation of motion of the arm is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2010), and provides for a 20 
percent rating when motion is limited at shoulder level or midway 
between side and shoulder level and a 30 percent rating when 
motion is limited to 25 degrees from side.  These ratings 
represent those available when rating a service-connected 
disability which affects the minor arm, rather than the major 
arm.  Major and minor refer to a veteran's handedness, with a 
higher rating sometimes available for a disability affecting a 
veteran's dominant hand.  See 38 C.F.R. § 4.69 (2010).  The 
historical evidence of record indicates that the Veteran is 
right-handed.  As such, the minor ratings are for application 
with regard to his left shoulder disability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the competent and probative 
evidence of record does not support an initial rating in excess 
of the currently assigned 10 percent pursuant to the rating 
criteria contained in Diagnostic Code 5201.  In this regard, the 
clinical evidence - namely, the October 2007 and October 2009 VA 
examination reports - demonstrate that the Veteran's flexion has 
been limited by pain to no fewer than 160 degrees, that his 
abduction has been limited by pain to no fewer than 155 degrees, 
and that internal and external rotation have been within normal 
limits throughout this appeal.  See 38 C.F.R. § 4.71a, Plate I.  
As discussed above, a 20 percent evaluation requires limitation 
of motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  This rating criteria might be met by a showing of flexion 
or abduction which more nearly approximates 90 degrees than 180 
degrees (which represents full range of motion).  See 38 C.F.R. 
§ 4.7.  The Veteran's flexion and abduction, while admittedly 
reduced, are still much closer to representing full range of 
motion than that contemplated by a higher evaluation under 
Diagnostic Code 5201.  This is true even when the Board considers 
functional loss due to pain, excess fatigability, weakened 
movement, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  In this 
regard, the aforementioned range of motion findings represent the 
point at which the Veteran complained of pain following multiple 
repetitions of movement.  The October 2007 and October 2009 VA 
examiners also commented on whether there was any evidence of 
functional loss due to fatigue, weakness, or incoordination; none 
was found.

The Board notes that it considered whether a higher rating might 
be warranted in light of the Veteran's competent lay statements 
provided during this appeal that he has reduced strength in his 
left shoulder, that his range of motion is approximately twenty 
percent less than the right shoulder, and that he occasionally 
experiences difficulty working overhead with his left hand 
because of shoulder pain.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Relevant to its determination, however, clinical 
examination in October 2009 included multiple repetitions of each 
range of motion and failed to elicit pain beyond 160 degrees of 
flexion and beyond 155 degrees of abduction.  There was also no 
evidence of any additional loss due to weakness upon examination.  
While not dispositive, the Board finds such evidence more 
probative as to determining the Veteran's average functional loss 
than those few occasions in which he works overhead with his 
hands.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence).  

Furthermore, the Veteran also reported at the October 2009 VA 
examination that his left shoulder disability neither impairs any 
of his activities of daily living, nor causes any difficulty for 
him in performing his work duties.  Given that the purpose of the 
Rating Schedule is to compensate a veteran for the average 
impairment in earning capacity as a result of a service-connected 
disability, the Board finds the absence of any actual impairment 
in occupational functioning extremely relevant to the issue of 
whether an increased rating should be assigned.  See 38 C.F.R. 
§ 4.1.  

Thus, with consideration of the competent medical and lay 
evidence of record during this appeal, the Board finds that a 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent pursuant to Diagnostic 
Code 5201 for any period of this appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board acknowledges the Veteran's own lay 
assertions that he is entitled to a higher disability rating 
based on limitation of movement.  However, while he is competent 
to report that he has noticed decreased mobility in his left 
shoulder, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), there 
is nothing of record to indicate that he has the requisite 
medical knowledge and training to accurately assess the number of 
degrees of motion lost (such as when he indicated that it is 
twenty percent less flexible than his right shoulder).  As such, 
the Board must rely on the clinical findings in the record 
regarding range of motion, which are the October 2007 and October 
2009 VA examination reports, and which show arm movement which is 
painful, but still more nearly approximates full range of motion.  

In addition to determining whether the Veteran is entitled to a 
higher rating under his present Diagnostic Code (5201), 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as to whether 
a higher rating may be assigned on the basis of an alternate 
diagnostic code or whether a separate rating might be assigned 
for any additional functional impairment associated with the 
Veteran's service-connected left shoulder disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For the reasons 
discussed below, the Board finds no basis upon which to assign a 
higher evaluation and/or additional ratings.

The Board observes that higher ratings are available under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.  
However, the competent medical evidence of record fails to 
indicate that the Veteran's left shoulder disability is 
characterized by ankylosis, impairment of the humerus, or 
impairment of the clavicle or scapula.  And while the Veteran may 
have experienced episodes of dislocation prior to his May 2005 
surgery, he expressly stated at the October 2009 VA examination 
that he has experienced no further dislocations since surgery.  
Thus, absent competent evidence of symptomatology associated with 
these diagnostic codes, higher ratings are not available under 
them.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  

The Veteran's accredited representative contends in the September 
2010 appellant's brief that the Veteran is entitled to separate 
10 percent disability ratings because the evidence establishes 
that he has painful motion in "separate planes of motion" - 
flexion and abduction.  The Rating Schedule provides that 
separate ratings may be assigned for separate manifestations of 
the same disability, but the critical element in permitting the 
assignment of several ratings under various diagnostic codes is 
that none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
38 C.F.R. § 4.14 (2010).

In the present case, the Veteran has been assigned a 10 percent 
initial rating for evidence of painful flexion and abduction in 
his left shoulder as provided for in 38 C.F.R. §§ 4.59 and 4.71a, 
Diagnostic Code 5024 (which is rated pursuant to Diagnostic Code 
5003).  Since there is no other diagnostic code upon which to 
assign a compensable rating for either range of motion, any 
additional 10 percent rating would presumably be assigned 
pursuant to the same regulations and diagnostic criteria.  

In Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
within a particular diagnostic code, a claimant is not entitled 
to more than one disability rating for a single disability unless 
the regulation expressly provides otherwise.  In that case, the 
Court examined the language of the regulation pertaining to 
evaluating spine disabilities, and concluded that, read as a 
whole, the regulation prohibits multiple disability ratings for a 
single spinal disability, except in certain circumstances which 
are enumerated in the regulation.  Id. at 79-80.

Applying the Court's analysis to 38 C.F.R. §§ 4.59 and 4.71a, 
Diagnostic Code 5024, these regulations provide for a minimum 
compensable (10 percent) evaluation when there is evidence of 
painful and limited motion of a "joint."  The use of the term 
"joint" is relevant, because it makes clear that these 
regulations intend only to allow for a single compensable rating 
per joint affected, which in the Veteran's case is one (i.e., 
shoulder joint).  Furthermore, as in Cullen, the present appeal 
can be distinguished from the holding in the VA General Counsel 
Precedential Opinion 9-2004 which provides for separate ratings 
for flexion and extension of the leg because that opinion 
involves a case in which separate ratings are to be assigned 
under different diagnostic codes.  VAOPCGPREC 9-2004 (Sept. 17, 
2004).  As mentioned above, the Veteran's accredited 
representative is requesting two separate ratings under the same 
diagnostic code for the same disability.  As there is no legal 
basis for which to do this, the argument for a separate rating, 
as provided by the Veteran's accredited representative, must 
fail.  

Finally, the Board has also considered whether the record raises 
the matter of an extra-schedular rating, as the above 
determination is based upon application of the pertinent 
provisions of VA's Rating Schedule.  38 C.F.R. § 3.321(b) (2010).  
Such regulation recognizes that in some cases a disability may 
present exceptional or unusual circumstances with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  In these 
cases, a referral for consideration of an extra-schedular rating 
is warranted.  Id.  

Pertinent to the issue of whether referral for extra-schedular 
consideration is warranted, a comparison between the level of 
severity and symptomatology of the Veteran's left shoulder 
disability with the established criteria found in the Rating 
Schedule shows that the rating criteria reasonably describes his 
disability level and symptomatology.  As discussed above, the 
rating criteria considers pain and loss of range of motion.  
Thus, it appears that his symptomatology, as discussed above, is 
adequately contemplated by the Rating Schedule.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  Moreover, there has been 
no assertion by the Veteran, and there is no evidence in the 
remaining record, that he experiences problems performing his job 
which would rise to a level of "marked" interference with 
employment.  In fact, he expressly denied any time lost at work 
because of his left shoulder disability at the October 2009 VA 
examination.  Thus, it appears that the 10 percent disability 
rating presently assigned to the Veteran's left shoulder 
disability reasonably describes his disability level and 
impairment in earning capacity and no extra-schedular referral is 
therefore required.  See Thun, 22 Vet. App. at 115-16; Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); 38 C.F.R. § 3.321(b)(1).  

In sum, the Board finds that a preponderance of the evidence is 
against the assignment of an initial disability rating in excess 
of 10 percent for tendonitis of the left shoulder, status post-
SLAP repair.  As the benefit of the doubt doctrine is not for 
application under these circumstances, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  IVDS of the Cervical Spine with Radial Nerve 
Involvement

The Veteran's cervical spine disability has been rated as 10 
percent disabling pursuant to Diagnostic Code 8514-5243.  This 
diagnostic code reflects that the RO identified incomplete 
paralysis of the radial nerve as the service-connected disease or 
injury, and intervertebral disc syndrome (IVDS) is the residual 
condition.  See 38 C.F.R. §§ 4.27, 4.71a, 4.124a (2010).  

As discussed in more detail below, the Board does not entirely 
disagree with the rating code(s) assigned to the Veteran's 
cervical spine disability.  Rather, it feels that the evidence of 
record establishes entitlement to separate, compensable 
evaluations for both conditions.  As such, it will "separate" 
the diagnostic codes assigned by the RO; its discussion will 
focus first on the Veteran's orthopedic disability of the neck 
(i.e., IVDS).  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993) 
(holding that question of which diagnostic code(s) to apply in a 
particular claim is a question of fact, and that the Board must 
adequately explain any change in the diagnostic code applied to a 
particular disability).  

Under the current Rating Schedule, the Board should evaluate 
intervertebral disc syndrome (preoperatively or postoperatively) 
either under the General Formula for Diseases and Injuries of the 
Spine (hereinafter "Spine Rating Formula") or under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).  Under the latter rating 
criteria, an evaluation in excess of 10 percent requires evidence 
of incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  Id.  An "incapacitating 
episode" is defined as a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  In the present case, the Veteran 
denied any incapacitation due to his cervical spine at the 
October 2007 VA examination.  He also indicated at the October 
2009 VA examination that he has not lost any time at work due to 
flare-ups.  Absent any competent evidence of record that the 
Veteran experiences incapacitating episodes that require 
physician-prescribed bed rest, a rating in excess of 10 percent 
is not warranted pursuant to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Turning to the remaining applicable rating criteria, the Spine 
Rating Formula provides the following ratings, in relevant part: 
A 10 percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  68 
Fed. Reg. at 51,455 (Supplementary Information).  There are 
higher ratings available under the Spine Rating Formula; however, 
they require proof of ankylosis, which is not present here.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Relevant to the Spine Rating Formula, the Board concludes that 
the competent and probative evidence supports a 20 percent 
disability rating throughout the entirety of this appeal.  In 
this regard, the Veteran demonstrated forward flexion limited by 
pain to no fewer than 30 degrees at the October 2007 VA 
examination; total combined range of motion for the cervical 
spine was 250 degrees.  The Board acknowledges that he 
demonstrated 40 degrees of flexion at the October 2009 VA 
examination and that this is more consistent with his currently 
assigned 10 percent disability rating.  However, his total 
combined range of motion for the cervical spine decreased 
significantly in October 2009, from 250 degrees to 195 degrees, 
bringing it closer to the range of motion criteria contemplated 
by a 20 percent disability rating.  Additionally, an X-ray taken 
at the October 2009 examination revealed moderate tilting of the 
head and neck, and the radiologist noted that this could be due 
to underlying muscle spasm.  Thus, affording all reasonable doubt 
in favor of the Veteran, it appears that symptomatology 
associated with IVDS of the cervical spine more nearly 
approximates that contemplated by a 20 percent disability rating 
and should therefore be granted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); see also 38 C.F.R. § 4.7.  

The Board has considered whether an evaluation in excess of 20 
percent might be assigned at any point during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, the above-discussed findings 
represent the "worst case scenario" for the Veteran's 
disability picture and contemplate additional loss in function 
due to pain, repetition, weakness, excess fatigability, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.40, 4.45 (2010).  Since it cannot be said 
that the Veteran's 30 degrees of forward flexion more nearly 
approximates the 15 degrees of forward flexion contemplated by a 
30 percent disability rating (or favorable ankylosis), and the 
remaining medical and lay evidence of record fails to suggest any 
limitation of function more consistent with such rating criteria, 
a preponderance of the evidence is against a rating in excess of 
20 percent.  See 38 C.F.R. § 4.71a.  

The Board's inquiry does not, however, end here.  As noted above, 
the Veteran has already been service-connected for radial nerve 
involvement associated with his IVDS of the cervical spine.  
Pursuant to the Spine Rating Formula, the VA should evaluate any 
associated objective neurologic abnormalities separately under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1); 
see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As 
discussed immediately hereafter, the competent and credible 
evidence of record supports no more than a 20 percent evaluation 
for mild upper radicular nerve involvement prior to October 15, 
2009, and no more than a 40 percent evaluation for moderate upper 
radicular nerve involvement as of October 15, 2009.  

The October 2007 VA examination report, conducted shortly before 
the Veteran's separation from active duty service, reflects that 
he reported pain travelling from his neck down his right shoulder 
and right arm.  Following an examination, the examiner concluded 
that the most likely nerve associated with such symptoms was the 
radial nerve.  The Rating Schedule reflects that Diagnostic Codes 
8514, 8614, and 8714 all pertain to evaluation of the radial 
nerve (also known as the musculospiral nerve).  38 C.F.R. 
§ 4.124a.  Relevant to the current appeal, however, the Rating 
Schedule also contains rating criteria under Diagnostic Codes 
8510, 8610, and 8710 that pertains to the upper radicular group 
(fifth and sixth cervical).  The disability evaluations 
assignable under these latter diagnostic codes are more favorable 
than those assignable under the radial nerve.  See id.  

The Board mentions this additional diagnostic criteria because, 
in the present case, the medical evidence is unclear as to 
whether the radial nerve is the nerve associated with the 
Veteran's right upper extremity symptoms.  In this regard, a May 
2007 neurosurgery note and the October 2009 VA examination both 
identify the C5 (or fifth cervical) nerve in discussing his right 
upper extremity symptoms.  Further, while the October 2007 VA 
examiner identified the radial nerve in his final diagnostic 
conclusions, he also indicated that the Veteran demonstrated 
sensory disturbance of the C6 (or sixth cervical) nerve.  Under 
these circumstances, the Board feels that the Veteran should be 
afforded any reasonable doubt in this matter and that the 
diagnostic criteria which pertains to the upper radicular group 
(i.e., the more favorable criteria) should be applied when rating 
his nerve symptoms.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).

Pursuant to the Rating Schedule, mild, incomplete paralysis of 
the major upper radicular group warrants a 20 percent evaluation; 
moderate, incomplete paralysis of the major upper radicular group 
warrants a 40 percent evaluation; severe, incomplete paralysis of 
the major upper radicular group warrants a 50 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8614, and 8714 (2010).  
A maximum schedular evaluation of 70 percent is warranted for 
complete paralysis of the upper radicular group.  Id.  With 
regard to this diagnostic criteria, the term "major" refers to 
the dominance of the Veteran's upper extremities.  Since evidence 
dated throughout the record consistently demonstrates that the 
Veteran is right-handed, application of the "major" ratings is 
appropriate.  See 38 C.F.R. § 4.69 (2010).  

Lay and medical evidence of record reflects that the Veteran has 
consistently complained of constant or near-constant pain which 
radiates into his neck and down his right arm.  Service and post-
service treatment records also indicate that he reports 
experiencing occasional numbness and tingling extending down into 
his right thumb.  Objective examination of the Veteran's right 
upper extremity during this appeal has revealed objective 
clinical evidence of decreased sensation; however, at no time has 
any clinician found evidence of motor and/or strength deficits.  

The Rating Schedule for diseases of the peripheral nerves 
provides that "[w]hen the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree," 
of disability.  38 C.F.R. § 4.124a.  As discussed above, the 
evidence in the current appeal reflects no more than sensory 
involvement, namely, pain, tingling, and numbness in the 
Veteran's right upper extremity.  There is no objective evidence, 
or even subjective complaint, of any muscle or motor weakness.  
Further, the October 2007 and October 2009 VA examinations 
indicate that ranges of motion in the Veteran's right shoulder, 
elbow, and wrist are within normal limits.  See 38 C.F.R. 
§ 4.71a, Plate I (2010).  Finally, the Veteran underwent 
electrodiagnostic testing in May 2007, shortly before filing his 
claim for compensation, and the results for negative for any 
objective nerve impairment.  

Absent any evidence of any impairment beyond sensation (i.e., 
pain, tingling, numbness), the Veteran is entitled to a mild, or 
no more than moderate, disability rating.  See 38 C.F.R. 
§ 4.124a.  In assigning a rating for mild impairment prior to 
October 15, 2009, the Board notes that the Veteran's symptoms 
consisted mostly of pain and paresthesias.  Little mention was 
made regarding any numbness associated with the right arm.  
Additionally, there was even some evidence of decreased pain with 
corticosteroid injections; the Veteran reported gradual 
improvement in October 2008.  Conversely, he indicated at the 
October 15, 2009, VA examination that he experienced 
"immediate" numbness and pain when he extended his neck 
backwards.  This symptom, while still sensory, represented a 
change in the Veteran's disability picture which, in the Board's 
opinion, was of sufficient severity to indicate that his nerve 
disability had increased from mild to moderate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).  Since this is the earliest 
evidence of such increase, a higher evaluation is not warranted 
prior to October 15, 2009.  Id.  

The Board acknowledges that it must consider the entire evidence 
of record when analyzing the criteria laid out in the Rating 
Schedule.  It also recognizes the Veteran's competency in 
providing evidence regarding symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, it has 
discussed the Veteran's lay statements regarding the symptoms he 
experiences associated with his neck disability, including his 
right upper extremity nerve symptoms.  However, when viewed in 
conjunction with the objective medical findings (also discussed 
above), the Board is of the opinion that the orthopedic cervical 
spine disability (i.e., intervertebral disc syndrome) 
demonstrates no more than a mild to moderate disability as 
contemplated by the 20 percent rating awarded in this decision.  
Similarly, the symptomatology associated with his right upper 
extremity is suggestive of no more than mild impairment prior to 
October 15, 2009, and no more than moderate impairment as of 
October 15, 2009, as discussed above.  In reaching the above 
conclusions, the benefit of the doubt doctrine was considered, 
and when appropriate, discussed and applied.  See 38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  Consideration 
should also be given, however, to whether a referral for 
consideration of an extra-schedular rating is warranted.  
38 C.F.R. § 3.321(b).  Pertinent to the issue of whether referral 
for extra-schedular consideration is warranted, a comparison 
between the level of severity and symptomatology of the Veteran's 
back disability with the established criteria found in the Rating 
Schedule shows that the rating criteria reasonably describes his 
disability level and symptomatology.  As discussed above, the 
rating criteria considers pain, loss of range of motion, and 
neurological complications/symptoms.  Thus, it appears that his 
symptomatology, as discussed above, is adequately contemplated by 
the Rating Schedule.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  Moreover, there has been no assertion by the Veteran, 
and there is no evidence in the remaining record, that he 
experiences problems performing his job which would rise to a 
level of "marked" interference with employment.  In fact, he 
expressly denied any time lost at work because of his cervical 
spine disability during the past year at the October 2009 VA 
examination.  In sum, the ratings assigned by the Board to the 
Veteran's cervical spine disability, which as of October 2009 
combine to total 50 percent, more than reasonably describes his 
disability level and impairment in earning capacity.  Therefore, 
no extra-schedular referral is required.  See Thun, 22 Vet. App. 
at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1).  

III.  Tendonitis of the Left Ankle, Status Post-Distal 
Fibula Fracture

By way of background, the Veteran's service treatment records 
reflect a history of complaint of chronic instability in his left 
ankle.  Clinical evaluation was consistent with instability and 
revealed a positive anterior drawer and tilt on a stress view.  
After failing to improve with conservative treatment, the Veteran 
underwent surgery in February 2007.  Post-surgical orthopedic 
records show improvement with no complaints of pain, clicking, or 
catching.  Objectively, there was minimal swelling and stiffness, 
an absence of laxity or instability, and range of motion adjudged 
to be 95 out of 100 percent.  Following his separation from 
service, the Veteran was awarded a noncompensable disability 
rating for his left ankle disability pursuant to Diagnostic Code 
7805-5262.  This diagnostic code reflects that the RO identified 
scars, other, as the service-connected disease or injury, and 
impairment of the tibia and fibula as the residual condition.  
See 38 C.F.R. §§ 4.27, 4.71a, 4.118.  

Much like the Veteran's left shoulder disability, the hyphenated 
diagnostic code assigned to the left ankle appears to have 
switched the disease and/or injury with the residual condition 
being rated.  See 38 C.F.R. §§ 4.27, 4.71a, 4.118 (2010).  
Nevertheless, the Board is of the opinion that Diagnostic Code 
5262 is the most appropriate diagnostic code since it best 
describes the Veteran's service-connected disability and it 
associated symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 
(1993); 38 C.F.R. § 4.21 (2010).  In this regard, an X-ray taken 
at the October 2007 VA examination revealed that the Veteran has 
an old, un-fused chip fracture of the distal tip of the fibula; 
thus, he has impairment of the fibula.  And as discussed in more 
detail below, the Veteran has consistently complained of pain, 
tenderness, and instability in his left ankle.  Diagnostic Code 
5262 directs the VA to rate impairment of the tibia and fibula 
depending on the severity of a knee or ankle disability; thus, it 
would appear that this criteria adequately describes the symptoms 
and disability at issue.  Finally, in addition to best describing 
the Veteran's service-connected disability, Diagnostic Code 5262 
allows for the most favorable disability rating.  As such, it 
will be discussed first, with additional consideration given to 
other potentially applicable diagnostic codes, including 
Diagnostic Code 7805.  

Under Diagnostic Code 5262, a 10 percent evaluation is warranted 
for malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent evaluation is warranted when there is 
evidence of a moderate knee or ankle disability.  A 30 percent 
evaluation is warranted when there is evidence of a marked knee 
or ankle disability.  Finally, a maximum 40 percent rating is 
warranted when there is nonunion of the tibia and fibula with 
loose motion which requires a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2010).  

As noted above, evidence dated throughout this appeal reflects 
that the Veteran has consistently complained of left ankle pain, 
tenderness, weakness, stiffness, and giving way.  In a number of 
statements, he indicated that he always wears lace-up boots to 
provide support to the ankle such that it is prevented from 
"rolling."  Objectively, clinical examination of the ankle has 
revealed full range of motion in both dorsiflexion and plantar 
flexion, with no indication of any functional loss due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  The Veteran has reported a need to limit his 
walking and running due to left ankle symptoms, but his gait has 
remained unaltered and there is no evidence of any abnormal 
weight bearing in any of the contemporaneous or VA examination 
reports.  VA examiners in October 2007 and October 2009 both 
found no clinical evidence of any ligamentous laxity or 
instability.  However, a July 2009 private treatment record 
states that there was evidence of abnormal lateral laxity and 
decreased inversion strength upon examination.  

The Board acknowledges that the terms "slight," "moderate," 
and "marked" are not very descriptive as to what level of 
symptomatology is needed to fulfill each rating.  However, given 
that the purpose of the Rating Schedule is to compensate a 
veteran for the average impairment in earning capacity as a 
result of a service-connected disability, the actual level of 
impairment in occupational functioning is extremely relevant to 
the issue of what level of disability evaluation should be 
assigned.  See 38 C.F.R. § 4.1.  In the present case, the Veteran 
reported at the October 2009 VA examination that he has not lost 
any time at work due to his left ankle disability.  And, as 
discussed above, the predominant symptoms associated with his 
left ankle disability are pain, tenderness, and instability.  
With regard to the instability, the Veteran is competent to 
report such complaints.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, in weighing the Veteran's own lay assertions 
regarding the severity of his instability against the lack of 
repeated clinical evidence of instability or ligamentous laxity, 
the Board finds the latter evidence more probative as to the 
issue of how severe any instability may be.  And with almost no 
clinical evidence of instability throughout this appeal, and no 
actual occupational impairment, the Board finds that the 
symptomatology associated with the Veteran's left ankle synovitis 
with old un-fused chip fracture of the distal fibula causes no 
more than slight disability and impairment in occupational 
functioning.  As such, the competent and probative evidence of 
record supports no more than a 10 percent disability rating 
pursuant to Diagnostic Code 5262.  

The Board has also considered whether other diagnostic codes may 
afford the Veteran a rating in excess of 10 percent under 38 
C.F.R. § 4.71a.  However, in order to warrant an evaluation in 
excess of 10 percent, the evidence must demonstrate either the 
presence of ankylosis, malunion of the os calcis or astragalus, 
or marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273 (2010).  Radiographic 
evidence and clinical examination failed to show any ankylosis or 
malunion of the os calcis or astragalus.  And, as discussed 
above, the Veteran demonstrated full range of motion at the 
October 2007 VA examination, a July 2009 private evaluation, and 
the October 2009 VA examination.  See 38 C.F.R. § 4.71a, Plate 
II.  There are no other pertinent range of motion findings of 
record.  Separate evaluation is also not warranted for the 
surgical scar on the Veteran's left ankle as there is no lay or 
medical evidence that it measures at least six square inches, is 
painful, or causes any limitation of motion.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7805 (2010).  The October 2007 
VA examination expressly notes that it measured 7 centimeters by 
0.1 centimeters (0.7 square centimeters), and that it did was not 
tender, disfiguring, ulcerated, unstable, inflamed, or adherent 
to underlying tissue.  It was also not noted to interfere with 
the Veteran's movement.  

The Board acknowledges that X-rays completed at the October 2009 
VA examination revealed mild to moderate degenerative changes in 
the Veteran's left lateral malleolus, and that pursuant to The 
Rating Schedule, a veteran is entitled to a 10 percent disability 
rating when there is objective evidence of noncompensable, but 
painful, motion and degenerative arthritis established by X-ray 
findings.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2010).  
However, as previously discussed, the Veteran did not demonstrate 
any objective indication of pain during range of motion testing 
at either VA examination; there is also no evidence of such in 
the contemporaneous medical or lay evidence of record.  
Regardless, even if there was evidence of painful, but 
noncompensable, movement, a separate 10 percent rating is not 
assignable because such action would represent "pyramiding" 
under VA law and regulation.  In this regard, the criteria used 
to rate the Veteran's left ankle disability under Diagnostic Code 
5262 contemplates symptoms including pain and limitation of 
motion in determining the level of severity of the ankle 
disability.  As such, to assign a separate rating for X-ray 
evidence of degenerative changes plus evidence of painful motion 
would result in compensating the Veteran twice for the same 
symptomatology, and this is prohibited.  See 38 C.F.R. § 4.14 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition).  

Finally, the Board has considered whether this case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  The Board has already discussed that the Veteran 
indicated at the October 2009 VA examination that his left ankle 
has not interfered with his occupational functioning.  Moreover, 
the lack of repeated complaints of left ankle problems in the 
contemporaneous medical record suggests that the Veteran's pain 
is manageable and does not present an exceptional disability 
picture.  The Board acknowledges that the Veteran may experience 
some difficulty performing his occupational and social activities 
as a result of this service-connected disability.  However, the 
limitations due to pain and slight instability are adequately 
reflected in his current 10 percent evaluation.  Thus, referral 
for extraschedular consideration is not warranted.  See Thun, 22 
Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  
In this case, the Board finds that the evidence supports a 10 
percent initial rating for tendonitis of the left ankle pursuant 
to Diagnostic Code 5262.  However, a preponderance of the 
evidence is against the assignment of an evaluation in excess of 
10 percent, and the benefit of the doubt doctrine is not 
applicable to the present claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tendonitis of the left shoulder, status post-SLAP 
repair of 20 percent, is denied.

An initial disability rating of 20 percent is granted for the 
entirety of this appeal for intervertebral disc syndrome of the 
cervical spine.

A separate 20 percent disability rating is granted for the period 
of the appeal prior to October 15, 2009, for radial nerve 
involvement of the right upper extremity associated with 
intervertebral disc syndrome of the cervical spine, and a 40 
percent disability rating is granted as of October 15, 2009.

A 10 percent disability rating is granted for the entirety of 
this appeal for tendonitis of the left ankle, status post-distal 
fibula fracture and ankle reconstruction surgery.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


